LOCKWOOD, J.
This is an appeal by the Sovereign Camp of the Woodmen of the World, a corporation, hereinafter called defendant, from a judgment in favor of Rosa Sandoval, hereinafter called plaintiff. This case has been before us previously (47 Ariz. 167, 54 Pac. (2d) 557), and the judgment therein was reversed and the case sent back for a new trial. The jury again returned a verdict in favor of plaintiff, and the defendant has appealed.
We have examined the assignments of error, and it is clear that they are entirely insufficient under rule XII of this court to raise any question whatever for our consideration. Thornburg v. Frye, 44 Ariz. 282, 36 Pac. (2d) 548, and cases cited therein.
*60The judgment of the superior court of Maricopa county is affirmed.
McALISTER, C. J., and ROSS, J., concur.